Exhibit 10.5

EXECUTION COPY

SECURITY AGREEMENT (PATENTS)

WHEREAS, MDRNA, INC., a Delaware corporation, formerly known as Nastech
Pharmaceutical Company Inc., with a principal place of business at 3830 Monte
Villa Parkway, Bothell, Washington 98021 (the “Company”) and CEQUENT
PHARMACEUTICALS, INC., a Delaware corporation, with a place of business at One
Kendall Square, Building 700, Cambridge, Massachusetts 02139 (the “Lender”) have
entered into a Security Agreement (All Assets) dated March 31, 2010 (as amended,
the “Security Agreement”) and are also parties to a related loan agreement (as
amended, the “Loan Agreement”) between the Company and the Lender; and

WHEREAS, the Company is the owner of the registered United States Patents (“U.S.
Patents”) and United States Patent Applications (“U.S. Applications”) listed on
Schedule A hereto; and

WHEREAS, among the security interests granted by the Company to the Lender
pursuant to the Security Agreement is a security interest in the U.S. Patents
and U.S. Applications listed on Schedule A hereto and in any registered patents
which may hereafter issue in respect of such U.S. Applications; and

WHEREAS, the parties to the Security Agreement contemplate and intend that, if
an Event of Default (as defined in the Loan Agreement) shall occur and be
continuing, the Lender shall have all rights of a foreclosing secured party in
and to the U.S. Patents and U.S. Applications and any registered patents which
may hereafter issue in respect of such U.S. Applications and any proceeds
thereof, including, without limitation, the right, following such foreclosure,
to transfer to a purchaser all of the Company’s right, title and interest in and
to the U.S. Patents and U.S. Applications and any registered patents which may
hereafter issue in respect of such U.S. Applications;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties reconfirm the terms of the
Security Agreement, as if set forth fully herein, and acknowledge that the
Lender has a security interest in the U.S. Patents and U.S. Applications listed
on Schedule A hereto and in any registered patents which may hereafter issue in
respect of such U.S. Applications; as security for the Obligations (as defined
in the Security Agreement) the Company hereby collaterally assigns to the
Lender, and grants a security interest to the Lender in and to, all of the
Company’s right, title and interest in and to said U.S. Patents and U.S.
Applications and any registered patents which may hereafter issue in respect of
such U.S. Applications; the Company agrees that except as permitted by the
Security Agreement, it will not sell or assign any of the U.S. Patents, any of
the U.S. Applications or any registered patents which may hereafter issue in
respect of such U.S. Applications without the prior written consent of the
Lender; and the Company and the Lender request that the Commissioner of Patents
and Trademarks record this document with respect to the U.S. Patents and U.S.
Applications.

 



--------------------------------------------------------------------------------

The Company hereby appoints the Lender as the Company’s attorney-in-fact (with
full power of substitution and resubstitution) with the power and authority,
after the occurrence and during the continuance of any Event of Default (as
defined in the Loan Agreement), to execute and deliver, in the name and on
behalf of the Company, and to cause the recording of all such further
assignments and other instruments as the Lender may deem necessary or desirable
in order to carry out the intent of the Security Agreement and this Security
Agreement (Patents). The Company agrees that all third parties may conclusively
rely on any such further assignment or other instrument, so executed, delivered
and recorded by the Lender (or the Lender’s designee in accordance with the
terms hereof) and on the statements made therein.

 

MDRNA, INC., formerly known as

Nastech Pharmaceutical Company Inc.

    CEQUENT PHARMACEUTICALS, INC., By:  

/s/ J. Michael French

    By:  

/s/ Peter D. Parker

Name:   J. Michael French     Name:   Peter D. Parker Title:   President and
Chief Executive Officer     Title:   President and Chief Executive Officer

Signature Page to Security Agreement (Patents)



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECURITY AGREEMENT (PATENTS)

Patents with United States Registration

 

Patent Description

 

Registration No.

 

Issue Date

   

 

United States Patent Applications

   

Description

 

Serial No.

 

Filing Date

            